Title: From George Washington to Captain Caleb Gibbs, 22 April 1777
From: Washington, George
To: Gibbs, Caleb



Dear Sir
Morristown. April 22. 1777

I forgot before you left this place to desire you to provide clothing for the men that are to compose my guard—but now desire that you will apply to the clothier general and have them forwarded to this place, Head Quarters as soon as possible. Provide for 4 Serjeants, 4 corporals, a drum and fife, and 50 rank and file. If Blew and Buff can be had I should prefer that uniform, as it is the one I wear myself. If it cannot, Mr Mease & you may fix upon any other, red excepted. I shall get men from 5 feet 9 to 5 feet 10 for the Guard; for such sized men therefore make your clothing. You may get a small round Hatt, or cocked one as you please. In getting these cloathes—no mention need be made for what purpose they are intended; for though no extraordinary expense will attend it and the Guard which is absolutely necessary for the security of my baggage, papers &c. may as well be in the same uniform as to consist of twenty, yet the report of making a uniform (or if already made) providing a uniform for the guards creates an idea of expense which I should not wish should go forth. That your arms may also be of a piece I herewith enclose you an order on the Comy of stores for 58 muskets. I am Dr sir Yr most obedt servt

(Signed) Geo: Washington

